DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims [1-12] are allowed.
3. The following is an examiner’s statement of reasons for allowance: 
Re Claims 1 and 11, none of the prior arts on the record teaches or reasonably suggests:
An imaging-element inclination adjustment mechanism, comprising: an adjustment member attached to an imaging-element unit in a manner that a position of the adjustment member is adjustable relative to the imaging-element unit, the imaging- element unit holding an imaging element, wherein the adjustment member is a screw member penetrating through the imaging-element unit and screwed to the imaging-element unit; a support member secured to a housing; and a securing member engaged with the adjustment member and attached to the support member; in conjunction with the other limitation of the claim.
 Claims 2-10 and 12 are allowed due to their direct or indirect dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698